DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action details a first action on the merits for the above referenced application No. Claims 23-40 are pending in this application. The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/08/2020.  These drawings are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 24 and 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 1-36 of U.S. Patent No. 10,383,557 and U.S. 10,874,337. Although the claims at issue are not identical, they are not patentably distinct from each other because a sensor for detecting an analyte comprising a polymer, wherein said polymer comprising one or more residues of a luminescent dye are the same as the examined claims.
Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-10 of U.S. Patent No. 9,650,566 in view of Wisnieswski et al. (US 2012/0265034).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patents recite because a sensor for detecting an analyte comprising a polymer, wherein said polymer comprising one or more residues of a luminescent dye. The only difference between the instant claims and the patent recited claims is hydrogel further comprising one or more residues of tetraethyleneglycol dimethacrylate and triethyleneglycol dimethacrylate of the sensor compound.,
Wisniewski discloses a tissue-integrating sensor for detecting an analyte, comprising a tissue-integrating scaffold; and one or more sensing moieties and provides detection of the analyte when placed into the tissue of a subject (abstract and 0013). The tissue-integrated scaffold may comprise a hydrogel. For example, the polymer scaffold may comprise a hydrogel by reacting hydroxyethyl methacrylate (HEMA), poly (hydroxyethyl methacrylate (pHEMA) and cross-linker include tetraethyleneglycol dimethacrylate and triethyleneglycol dimethylacrylate (0053 and 0123).
It would have been obvious to the person of ordinary skill in the art at the time of invention was made to incorporate tetraethyleneglycol dimethacrylate and triethyleneglycol dimethylacrylate into patent 9,850,566. The person of ordinary skill in the art would have been motivated to make those modifications, because if could assist in maintaining three-dimensional network with the tissue- integrating scaffolds in a variety of ways to produce tissue-integrating sensors e.g., physically entrapped or chemically bound within the scaffold.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
It is respectfully requested of applicant to file all appropriate terminal disclaimers including any that applicant is aware and have not been listed in this office action.

Conclusion
No claims are allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618